Appeal by defendant from four judgments of the Supreme Court, Richmond County (Owens, J.), all rendered October 5,1982, convicting him of four counts of burglary in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
*842In the court of first instance, defendant did not raise his objections to the adequacy of the plea allocutions. Thus, he failed, as a matter of law, to preserve these claims for appellate review (see People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997; People v Santiago, 100 AD2d 857; People v McKenzie, 88 AD2d 646), and we decline to reach them in the interest of justice. We have reviewed defendant’s other contentions and find them to be without merit. Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.